Citation Nr: 0203208	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-00 019A	)	DATE
	)
	)


THE ISSUE

Whether the May 8, 1985 Board decision, which denied service 
connection for diabetes mellitus should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957 and from January 1958 to February 1982, to 
include service in Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the veteran as to clear and unmistakable 
error in a May 8, 1985 Board decision.  The Board notes that 
additional evidence from the veteran was received at the 
Board.  However, pursuant to 38 C.F.R. § 20.1405(b) (2001), 
no new evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board is precluded from considering any evidence submitted 
after the subject Board decision in reaching its decision as 
to the matter of CUE.  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied by 
the Board in a May 8, 1985 decision.

2.  The veteran has alleged that entitlement to service 
connection for diabetes mellitus should have been granted, 
but for the fact that VA failed to schedule him for an 
examination within one year of separation from service, 
failed to obtain all service medical records, and failed to 
associate a VA report of examination with the claims folder.  


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the May 8, 1985 Board decision fails to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. § 20.1404(b) (2001); 64 Fed. 
Reg. 73413- 73414 (1999) (clarification and revision of 38 
C.F.R. § 20.1400(b)(1)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that there was clear and unmistakable 
error in the May 8, 1985 Board decision, which denied service 
connection for diabetes mellitus.  Specifically, in a January 
2000 letter, the veteran argued that the RO failed to 
schedule him for an examination within one year of separation 
from service, citing 38 C.F.R. § 3.327(b)(1).  Essentially, 
he contends that had the RO scheduled an examination for him 
within one year after separation, diabetes mellitus would 
have been shown during the presumptive period, thus entitling 
him to service connection.  This contention is without merit.  

The Board notes that the 1985 versions of 38 C.F.R. § 3.327 
and the companion 38 C.F.R. § 3.326 did not require the 
scheduling of a VA examination.  Rather, section 3.327 
required a VA examination in a case when compensation was 
awarded.  Similarly, section 3.326 addressed the scheduling 
of an examination when there was a reasonable probability of 
a valid claim.  The regulations set conditions before an 
examination was to be conducted.  Glover v. West, 185 F.3d 
1328 (Fed. Cir 1999).  The Board notes that the veteran was 
not afforded a VA examination.  However, the determination of 
whether the conditions for scheduling an examination were 
satisfied involved weighing the evidence and such weighing 
does not give rise to CUE.  Brown v. Principi, No. 96-114 
(U.S. Vet. App. Feb. 12, 2002).  

In addition, the veteran contends that the whole of his 
service medical records, an April 1983 VA examination report, 
and private medical records had not been associated with 
claims folder prior to the May 1985 Board decision.  
Essentially, he contends that had the Board been in 
possession of these records, entitlement to service 
connection would have been established, and thus, the denial 
of entitlement to service connection for diabetes mellitus is 
clear and unmistakable error.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2001).  Pursuant to Section 20.1404(b) (2001), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice.

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, as to the May 
1985 Board decision.  His assertion that the Board did not 
consider documents are not specific contentions of error of 
fact or law as to the May 1985 Board decision.  As noted 
above, 38 C.F.R. § 20.1405(b) (2001) provides that no new 
evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board is precluded from considering any evidence submitted 
after the subject Board decision in reaching its decision as 
to the matter currently under review.  

It appears that the veteran may be making an allegation as to 
how the facts were weighed in the Board decision, which 
cannot form the basis of a clear and unmistakable error 
claim.  See 38 C.F.R. § 20.1403(d)(3) (2001) (a disagreement 
as to how the facts were weighed or evaluated is an example 
of a situation which is not clear and unmistakable error in a 
Board decision).  We must note that the moving party has not 
identified a fact that was improperly weighed. 

At best, the veteran's allegations are that VA should have 
taken additional action but did not.  This allegation merely 
gives rise to an assertion that there was a breach in the 
duty to assist.  While it is true that an incomplete record 
may ultimately lead to an incorrect determination, it cannot 
be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that-incomplete.  
New or recently developed facts or changes in the law 
subsequent to the original adjudication may provide grounds 
for reopening a case or for a de novo review but they do not 
provide a basis for revising a finally decided case.  Thus, 
an incomplete record, factually correct in all other 
respects, is not clearly and unmistakably erroneous.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Brown v. Principi, No. 96-
114 (U.S. Vet. App. Feb. 12, 2002).  In recent 
correspondence, the veteran hinted that there had been a 
failure to consider 38 U.S.C.A. § 1154.  However, at the time 
of the prior denial, there was no lay or medical evidence of 
association between the post service diagnosis and any 
service in combat.  Therefore, a decision that does not 
address a law that is not relevant is not CUE.  

The Board notes that there has been a liberalizing regulation 
enacted since the May 1985 Board decision.  This change is 
more favorable to veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  A change in the law does not constitute 
CUE.  The Board considered the correct facts and law as they 
then existed.  Therefore, the Board finds that the veteran 
has not set forth any basis for findings of error or any 
indication as to why the results of the May 1985 Board 
decision would have been different but for the alleged 
errors.  Accordingly, in the absence of an allegation that 
sets forth clearly and specifically alleged clear and 
unmistakable error of fact or law in the Board decision, the 
legal or factual basis for such allegation, and why the 
results would have been manifestly different but for the 
alleged error, the appellant's motion for revision of the May 
8, 1985 Board decision is dismissed without prejudice.  See 
38 C.F.R. § 20.1404(b); 64 Fed. Reg. 73413- 73414 (1999) 
(clarification and revision of 38 C.F.R. § 20.1400(b)(1)).  


ORDER

The motion for revision of the May 8, 1985 Board decision on 
the grounds of clear and unmistakable error as to the claim 
of entitlement to service connection for diabetes mellitus is 
dismissed without prejudice.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



